Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/10/2021 regarding application 16/874,389 filed on 5/14/2020.  
 	Claims 11-32 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claims 11-13, and 17-19 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-20 of US Patent Application 16/153,016. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
16/874,389
16/153,016
1. A memory system comprising: 

a memory device; and a memory sub-system controller, operatively coupled with the memory device, and configured to perform operations comprising: 

based on an amount of wear of a first portion of the memory device and a predetermined threshold, selecting the first portion of the memory device for a swap operation, the first portion of the memory device being mapped to current data by a data structure; 

selecting, for the swap operation, a second portion of the memory device that is unmapped by the data structure; and performing the swap operation by: transferring data from the first portion of the memory device to the second portion of the memory device; and 

modifying the data structure to map the second portion of the memory device and unmap the first portion of the memory device.
1. A method comprising: 

copying data, from a second group of data blocks in a second plurality of groups of data blocks that are mapped, to a first group of data blocks in a first plurality of groups of data blocks that are not mapped to include the first group of data blocks in the second plurality of groups of data blocks that are mapped; 

resetting a sub-total write counter associated with the first group of data blocks, wherein a value of the sub-total write counter indicates a number of write operations performed on the first group of data blocks since the group of data blocks has been included in the second plurality of groups of data blocks; and 

performing, by a processing device, a wear leveling operation on the first group of data blocks based on the sub-total write counter.


7.	Claims 11-13, and 17-19 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-20 of US Patent Application 16/555,997. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
16/874,389
16/555,997
1. A memory system comprising: 

a memory device; and a memory sub-system controller, operatively coupled with the memory device, and configured to perform operations comprising: 

based on an amount of wear of a first portion of the memory device and a predetermined threshold, selecting the first portion of the memory device for a swap operation, the first portion of the memory device being mapped to current data by a data structure; 

selecting, for the swap operation, a second portion of the memory device that is unmapped by the data structure; and performing the swap operation by: transferring data from the first portion of the memory device to the second portion of the memory device; and 

modifying the data structure to map the second portion of the memory device and unmap the first portion of the memory device.
1. A method, comprising: 

identifying first quantities of write counts for a first plurality of super management units (SMUs) in a mapped region; 

identifying, by a hardware component, a first SMU of the first plurality that includes a fewest quantity of write counts; and 

performing a wear-leveling operation based at least in part on a first quantity of write counts of the first SMU of the first plurality in the mapped region being less than a second quantity of writes counts of a second SMU of a second plurality of SMUs in an unmapped region


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 11-13, 16-19, 22, 24-25, 27, 29-30, and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets).
	As to claim 11, Gorobets teaches A memory system [as shown in figures 1A and 1B] comprising: 
memory device [as shown in figure 1A]; and 
a memory sub-system controller [memory controller, figure 1A, 19], operatively coupled with the memory device [as shown in figure 1A], and configured to perform operations comprising: based on a first amount of wear of a first portion of the memory device minus a predetermined offset [As noted, the exemplary embodiment uses both binary blocks and multi-level blocks. These are treated differentially with respect to wear leveling. For the binary blocks, the system can store a wear leveling count, a wear leveling pointer, and an average hot count to assist in wear leveling … For multi-level (MLC) blocks, to assist in wear leveling the system can again maintain a wear leveling count, wear leveling pointer, and average experience count as well as keeping the number of multi-level blocks on the system and the block experience count within the device cycle … MLC Average Hot Count can be a 12-bit integer number of the average number of erases per MLC block in the card … For the multi-level portion of the memory, wear leveling operation can be performed at the first convenient time (which can be defined on per product basis) after MLC wear leveling count reaches a set maximum value. Starting with an MLC block pointed to by the MLC wear leveling pointer, blocks are searched to select a source block, which can be a first intact block MLC average hot count minus, say, 5, or less … (¶ 0137-0141); it is noted that the value 5 is the corresponding “predetermined offset”]
and a second amount of wear of a second portion of the memory device [… When selecting a block from the free block list, a block with a low experience count is selected. In a first set of embodiments, the system orders the list of free blocks in increasing order of the number of erase cycles the blocks of the list have experienced, where when selecting a block from the free block list, the selection is made from the list according to the ordering. In a second set of embodiments, the system searches the free block list to determine a first block having an experience count that is relatively low with respect to others of the blocks and, in response to determining the first block having a relatively low experience count, discontinues the search and selects the first block (¶ 0021)], selecting the first portion of the memory device and the second portion of the memory device for a swap operation [The following outline provides a summary of the various features of wear leveling described above. 1. Selection of a block(s) as the source of data for a wear leveling exchange … (¶ 0103-0121)], the first portion of the memory device being mapped to current data by a data structure [the address translation table, figure 8, 93; logical (LBA) to physical (PBA) address translation unit, figure 11, 121; In some memory systems, the physical memory cells are also grouped into two or more zones. A zone may be any partitioned subset of the physical memory or memory system into which a specified range of logical block addresses is mapped … (¶ 0014-0018); … In this case, a wear leveling exchange occurs between physical blocks 0 and 6. Block 0 is involved as a result of being the first block in order of a sequence that scans all the physical blocks of the memory 91, one at The address translation 93 (FIG. 8) is then updated so that the LBA that was mapped into block 0 is now mapped into block 6 … (¶ 0063-0066)], the second portion of the memory device being unmapped by the data structure [selecting a block from the free/erased list which is unmapped for swapping -- … Block 6 is chosen because it is in the erase pool when the exchange is to take place. Block 6 is chosen over block 9, also in the erase pool, on a random basis or because it has been designated for the next write operation. The exchange between blocks 0 and 6 include copying the data from block 0 into block 6 and then erasing block 0, as shown in FIG. 10B. The address translation 93 (FIG. 8) is then updated so that the LBA that was mapped into block 0 is now mapped into block 6. The erased block pool list 95 is also updated to remove block 6 and add block 0. Block 6 is typically removed from the head of the erased block pool list 95 and block 0 added to the end of that list … (¶ 0063-0066); … (Although called an erased block pool above, it will be called a free block pool in the following, as in some embodiments some or all of the blocks may not yet be erased) … (¶ 0123)]; and 
performing the swap operation by: transferring data from the first portion of the memory device to the second portion of the memory device [[… Block 6 is chosen because it is in the erase pool when the exchange is to take place. Block 6 is chosen over block 9, also in the erase pool, on a random basis or because it has been designated for the next write operation. The exchange between blocks 0 and 6 include copying the data from block 0 into block 6 and then erasing block 0, as shown in FIG. 10B. The address translation 93 (FIG. 8) is then updated so that the LBA that was mapped into block 0 is now mapped into block 6. The erased block pool list 95 is also 
modifying the data structure to map the second portion of the memory device and unmap the first portion of the memory device [… The address translation 93 (FIG. 8) is then updated so that the LBA that was mapped into block 0 is now mapped into block 6. The erased block pool list 95 is also updated to remove block 6 and add block 0. Block 6 is typically removed from the head of the erased block pool list 95 and block 0 added to the end of that list … (¶ 0063-0066); After writing the new data and erasing any obsolete data, as indicated by a step 183, the address translation table (table 93 of FIG. 8; table 121 of FIG. 11) and the erased block pool list (list 95 of FIG. 8; list 123 of FIG. 11) are updated. That is, the physical address of the block in which data obtained from the host have been written is recorded in the translation table to correspond with the logical address of the data received from the host. Also, if a block is erased in the process, the address of that block is added to the erased block pool list so that it may be reused in the future to store host data. After the table and list have been updated, the processing returns to the step 171 to identify another erase pool block for use (¶ 0089)].
	As to claim 12, Gorobets teaches The memory system of claim 11, wherein: the selecting of the first portion of the memory device comprises determining that the first portion of the memory device has greater wear than all other mapped portions of the memory device [… A wear leveling operation can be performed at the first convenient time after the binary wear leveling count reaches the set maximum value. Starting with a binary block pointed to by the binary wear leveling pointer, blocks are searched to select a source block … (¶ 0137)].
	As to claim 13, Gorobets teaches The memory system of claim 11, wherein: the selecting of the second portion of the memory device comprises determining that the second portion of the memory device has less wear than all other unmapped portion of the memory device [… The number of blocks in each group is in excess of the one or more blocks that can be selected for the wear leveling exchange. The experience counts of each group of blocks are read and one or more of the blocks with the lowest counts of the group are selected for the exchange … (¶ 0080)].
As to claim 16, Gorobets teaches The memory system of claim 11, wherein the operations further comprise: modifying the data structure to indicate a number of accesses of the second portion of the memory device since being mapped is zero [… The binary wear leveling count can be a 16-bit, for example, count of binary block erases between wear leveling operations. It could start with zero value at format time and is incremented by number of erases of binary blocks done since the last Master Index update of the systems master index. It is reset after a wear leveling operation … (¶ 0137-0139)].


	As to claim 18, it recites substantially the same limitations as in claim 12, and is rejected for the same reasons set forth in the analysis of claim 12. Refer to “As to claim 12” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 13, and is rejected for the same reasons set forth in the analysis of claim 13. Refer to “As to claim 13” presented earlier in this Office Action for details.
	As to claim 22, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to “As to claim 16” presented earlier in this Office Action for details.
As to claim 24, Gorobets teaches The memory system of claim 11, wherein the operations further comprise: determining to perform a hot-cold swap based on a lowest write count value of write count values for a set of mapped management groups plus the predetermined offset being lower than a lowest write count value of write count values for a set of unmapped management groups [The following outline provides a summary of the various features of wear leveling described above. 1. Selection of a block(s) as the source of data for a wear leveling exchange … (¶ 0103-0121); As noted, the exemplary embodiment uses both binary blocks and multi-level blocks. These are treated differentially with respect to wear leveling. For the binary blocks, the system can store a wear leveling count, a wear leveling pointer, and an average hot count to assist in wear leveling … For multi-level a wear leveling count, wear leveling pointer, and average experience count as well as keeping the number of multi-level blocks on the system and the block experience count within the device cycle … MLC Average Hot Count can be a 12-bit integer number of the average number of erases per MLC block in the card … For the multi-level portion of the memory, wear leveling operation can be performed at the first convenient time (which can be defined on per product basis) after MLC wear leveling count reaches a set maximum value. Starting with an MLC block pointed to by the MLC wear leveling pointer, blocks are searched to select a source block, which can be a first intact block with hot count equal to MLC average hot count minus, say, 5, or less … (¶ 0137-0141); it is noted that the value 5 is the corresponding “predetermined offset”].
As to claim 25, Gorobets teaches The memory system of claim 11, wherein the memory device is a non-volatile memory device [Wear leveling techniques for re-programmable non-volatile memory systems, such as a flash EEPROM system, are described … (abstract)].
As to claim 27, Gorobets teaches The memory system of claim 11, wherein the first portion of the memory device is a block comprising a group of pages [as shown in figure 4].
As to claim 29, it recites substantially the same limitations as in claim 24, and is rejected for the same reasons set forth in the analysis of claim 24. Refer to “As to claim 24” presented earlier in this Office Action for details.

As to claim 32, it recites substantially the same limitations as in claim 27, and is rejected for the same reasons set forth in the analysis of claim 27. Refer to “As to claim 27” presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets), and in view of Takai et al. (US Patent Application Publication 2007/0168604, hereinafter Takai).
	Regarding claim 14, Gorobets does not teach amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device.
	However, Takai specifically teaches amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device [First of all, the counter 19a accumulatively counts writing times after fabrication. The counter 19b accumulatively counts erasing times after the fabrication. The counter 19c accumulatively counts writing error times after the fabrication or in such a manner as to be reset every time a power source is turned on. The counter 19d accumulatively counts reading error times after the fabrication or in such a manner as to be reset every time the power source is turned on. The counter 19e accumulatively counts error times to be detected by error checking and correcting (ECC) processing or error correcting times by the ECC processing. Degradation of the flash memory 15 can be judged based on the counts of the counters 19a to 19e (¶ 0045)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to count an amount of wear being based on a number of accesses of the first portion of the memory device since fabrication of the memory device, as demonstrated by Takai, and to incorporate it into the existing scheme disclosed by Gorobets, in order to keep track on the amount o wear o the memory device after fabrication.
	As to claim 20, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to “As to claim 14” presented earlier in this Office Action for details.
10.	Claims 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets), and in view of Klein (US Patent Application Publication 2020/0089424).
	Regarding claim 15, Gorobets does not teach the amount of wear of the first portion of the memory device is based on a weighted sum of a number of writes to the first portion of the memory device and a number of reads to the first portion of the 
	However, Klein specifically teaches the amount of wear of the first portion of the memory device is based on a weighted sum of a number of writes to the first portion of the memory device and a number of reads [The device profile 218A includes status information about the storage devices 104, including one or more of PIE information 222, error information 224, workload information 226, and cost information 228 … The status information can also be used for other purposes, such as wear-leveling (¶ 0029); … The weights for the cost function can be predetermined weights. In some embodiments, the weights can be manually input by a user of the management device 102. In some embodiments, the weights can be determined by the management device 102 (¶ 0035); The WORK parameter can relate to any of the workload information 226, and can be a parameter that indicates a likelihood or frequency of use of the target storage devices 104 for which the cost function is being calculated. The WORK parameter can indicate a number of uses in a given period of time (e.g. an average number of uses over a predetermined period). The number of uses may be calculated as a weighted sum of read uses and write uses, and in some embodiments the write uses may be more heavily weighted than the read uses … (¶ 0039)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to count an amount of wear being based on a weighted sum of a number of writes to the first portion of the memory device and a number of 
	As to claim 21, it recites substantially the same limitations as in claim 15, and is rejected for the same reasons set forth in the analysis of claim 15. Refer to “As to claim 15” presented earlier in this Office Action for details.
11.	Claims 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets), and in view of Kim et al. (US Patent Application Publication 2019/0214078, hereinafter Kim).
	Regarding claim 26, Gorobets does not teach a cross-point memory device.
However, a cross-point memory device is well known and widely used in the art.
	However, Kim specifically teaches a cross-point memory device [Resistive memories such as phase-change random-access memory (PRAM), resistive RAM (RRAM), and magnetic RAM (MRAM) are well known as nonvolatile memory devices. Resistive memories use a variable resistance element whose resistance state is changed to store data as a memory cell. A cross-point resistive memory device is formed by locating such a memory cell at each of intersections between a plurality of bit 
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to use a cross-point memory device, as demonstrated by Kim, and to incorporate it into the existing scheme disclosed by Gorobets, in order to take advantage of the benefits offered by a cross-point memory device.
As to claim 31, it recites substantially the same limitations as in claim 26, and is rejected for the same reasons set forth in the analysis of claim 26. Refer to “As to claim 26” presented earlier in this Office Action for details.
12.	Claims 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets et al. (US Patent Application Publication 2010/0174845, hereinafter Gorobets), and in view of Klein (US Patent Application Publication 2010/0011150).
	Regarding claim 23, Gorobets does not teach reducing write amplifications.
However, reducing write amplifications is well known and widely used in the art.
	However, Klein specifically teaches reducing write amplifications [In summary, one or more embodiments perform a data collection by reading the valid data remaining in partially programmed memory blocks and groups the valid data together, compresses reduces the write amplification by spreading out the wear-leveling performed by the memory control circuitry (¶ 0036)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to reduce write amplifications, as demonstrated by Klein, and to incorporate it into the existing scheme disclosed by Gorobets, in order to take advantage of the benefits offered by reducing write amplifications.
As to claim 28, it recites substantially the same limitations as in claim 23, and is rejected for the same reasons set forth in the analysis of claim 23. Refer to “As to claim 23” presented earlier in this Office Action for details.

					Conclusion
13.	Claims 11-32 are rejected as explained above. 
14. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 20, 2021